Citation Nr: 1525448	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-24 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for an upper lip scar.

2.  Entitlement to an initial rating in excess of 10 percent for a low back disability.

3.  Entitlement to a rating in excess of 10 percent for a left knee disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from January 1963 to December 1966.

This appeal to the Board of Veterans' Appeals (Board) is from September 2011, March 2012, and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran previously initiated appeals seeking initial higher ratings for the upper lip and left knee disabilities stemming for February 2005 and June 2008 rating decisions; however, he did not perfect these appeals.

With regard to the TDIU claim, a formal VA Form 9 was not received to perfect the appeal that was initiated following the August 2013 rating decision.  However, the Veteran's representative submitted a statement in lieu of VA Form 646 in June 2014 that listed TDIU among the claims on appeal.  As given that this was also received within one-year of the rating decision that denied the claim, it is liberally construed as a substantive appeal.  Consequently, the matter is before the Board for consideration, as reflected on the title page of the decision.

In February 2015, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of this hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issues of higher ratings for the Veteran's low back and left knee disabilities and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Throughout the appeal, the Veteran's upper lip scar has resulted in complaints of tenderness and pain which more nearly approximates the criteria for a compensable rating for scarring that is painful; however, the scar has not had any of the characteristic of disfigurement or resulted in any limitation of function or motion or other disabling effect.


CONCLUSION OF LAW

The criteria are met for a 10 percent rating, but no higher, for an upper lip scar.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes (Codes) 7800, 7804 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in January 2012 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and preceded the adjudication of the claim in March 2012.  Nothing more was required.

VA's duty to assist has also been satisfied. The Veteran's service treatment records and post-service VA treatment records are in the file along with statements from the Veteran.  No outstanding evidence has been identified that has not otherwise been obtained.

The Veteran has also undergone VA examinations that addressed the medical matters presented by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they included an examination of the Veteran and elicited his subjective complaints.  The VA examinations described the Veteran's disabilities in sufficient detail so that the Board is able to fully evaluate them.


In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The issue on appeal was identified as was the type of evidence needed to support the claim.  Testimony was elicited from the Veteran regarding the lip symptoms and their severity, and substantially fulfilled the obligations as required under 38 C.F.R. § 3.103(c)(2) (2014).  Bryant, supra.

II. Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lip scar was assigned a noncompensable rating under Code 7800.  Under this code a 10 percent rating is warranted where only one characteristic of disfigurement is shown.  With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, a 30 percent rating is warranted.  With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, a 50 percent rating is warranted.  An 80 percent rating is warranted where there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Note 1 following Code 7800 for scars or disfigurement of the head, face, or neck, states that the characteristics of disfigurement are: a scar five or more inches (13 centimeters) in length, a scar at least one-quarter inch (0.6 centimeters) wide at the widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters), skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters), underlying soft tissue missing in an area exceeding six square inches (39 square centimeters), or skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800.

Note 3 states: take into consideration unretouched color photographs when evaluating under these criteria.  Id.

Note 4 states: separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Id.

Note 5 states: The characteristic(s) of disfigurement may be caused by one scar or by  multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  Id.  

Additionally, Code 7804 provides that a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is provided for three or four scars that are unstable or painful.  A 30 percent rating is provided for five or more scars that are unstable or painful.  Note 1 to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 for that code provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note 3 provides that scars evaluated under Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Code 7804, when applicable.  38 C.F.R. § 4.118, Code 7804.

Under Diagnostic Code 7805, scars, other (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802 and 7804, are to be rated in relation to any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate Diagnostic Code.

Affording the Veteran the full benefit of the doubt, the Board finds that a 10 percent rating, but no higher, is warranted for the Veteran's upper lip scar.  

The Veteran's claim for increase was received in July 2011.  VA medical records associated with the file do not show he had any treatment for the lip scar, so the pertinent evidence for consideration is comprised of the February 2012 VA examination and the Veteran's hearing testimony.

The Veteran's upper lip scar is not shown to possess any of the characteristics of disfigurement as set forth in Note 1 of Code 7800.  The February 2012 VA examiner indicated the scar measured 0.4 x 0.1 cm. with a total area of 2 cm., so it doesn't meet criteria for 2 characteristics involving size requirements for disfiguring scars of the head, face, or neck.  The examination also revealed the lip scar was not elevated or depressed, did not adhere to underlying tissue, involve abnormal pigmentation or texture, was not missing soft tissue, and did not have induration and inflexibility, thereby not meeting the criteria for any of the remaining 6 characteristics of disfigurement.  See pages 16 to 32 on VA Examination received February 16, 2012.

The Veteran did testify that wore a mustache to hide his scar.  See page 4 of the Hearing Testimony.  While the Veteran feels his scar is disfiguring, it nevertheless does not meet any of the characteristics of disfigurement as defined by regulation, so a compensable rating may not be assigned on this basis.  This does not preclude separately evaluating the disabling effects of the scar that don't involve disfigurement and it is on this basis the Board finds that a 10 percent rating is assignable.

The Veteran testified to the fact that his upper lip scar was painful at times when talking or moving his lip.  See page 4 of the Hearing Transcript.  He also indicated on the February 2012 VA examination that his lip was tender and he had discomfort during cold weather.  With regard to any contentions that the Veteran's scar disability warrants a higher rating, the Board finds that the Veteran is competent to report symptoms because this requires only personal knowledge, as pain and discomfort come to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, a 10 percent rating is assignable under Code 7804 on the basis the upper lip disability is manifested by one painful scar.  A higher rating is not assignable under this code since the lip disability involves only one scar and there is no evidence that it is unstable, as indicated on the VA examination and by the Veteran's testimony.  See VA Examination received February 2012 and page 5 of Hearing Transcript.  

A rating in excess of 10 percent is not warranted for any time during the appeal period.  There is likewise no basis for assigning a separate compensable rating.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping).

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

Regarding the Veteran's upper lip scar, the evidence does not indicate that the disability picture is not being adequately compensated by the applicable schedular rating criteria discussed above.  His pain and symptomatology are contemplated by the 10 percent rating and increased symptomatology allows for higher ratings.  He testified that Ibuprofen alleviates pain when it occurs, but there is no indication based on his testimony or VA examination that the severity of the disability is beyond that which is reflected in the schedular criteria.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's upper lip scar disability picture includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on these determinations, the Board will not remand the upper lip scar issue for consideration referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.



ORDER

A 10 percent rating for an upper lip scar is granted, subject to the regulations governing payment of monetary awards.


REMAND

The Veteran testified that both his low back and left knee disabilities have worsened since his last examinations.  The Court has held in Weggenmann v. Brown, 5 Vet. App. 281 (1993), that when a veteran claims that his service-connected disability is worse than when originally rated, and the available evidence is too old for an adequate evaluation of his current condition, VA's duty to assist includes providing a new medical examination.  [See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995:  The veteran is entitled to a new VA examination where there is evidence (including his statements or testimony) that the service-connected condition has worsened since the last examination.]  Thusly, the case should be remanded to the AOJ, who should then provide the Veteran with the appropriate examinations to address the current severity of his low back and left knee disabilities.

With regard to the TDIU claim, the Veteran claims that he is unable to work due to his service-connected low back and left knee disabilities, which have been remanded herein.  The readjudication of the low back and left knee claims may affect the TDIU claim.  These issues therefore are inextricably intertwined.  The claim for increased ratings for the Veteran's low back and left knee disabilities must be readjudicated prior to the adjudication of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

As these matters are being remanded, ongoing VA treatment records should be associated with the file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain copies of updated VA records since December 2013 pertinent to the Veteran's treatment for low back and left knee disabilities, which have not yet been associated with the evidence.  All records obtained must be associated with his claims folder.

2.  Then, schedule the Veteran for the appropriate VA examinations in connection with his claim for increased ratings for degenerative changes of the lumbar spine.  Inform the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  

The examining clinician should review the Veteran's pertinent clinical history contained in his claims file. 

All tests and studies deemed appropriate by the examiner should be conducted and pertinent findings should be fully documented.  In doing so, the examining clinician(s) should accomplish the following:

a) Objectively measure the Veteran's range of thoracolumbar motion on forward flexion, backward extension, lateral flexion to the right and left, and lateral rotation to the right and left.  The examiner should determine whether or not there is additional limitation of thoracolumbar motion, in degrees, due to onset of pain and/or fatigue, weakness, flare-ups, or functional loss following repetitive use testing. 

The examiner should also consider impairment due to episodes of incapacitating IVDS.  Based on the Veteran's account of his symptoms and a review of the claims file and pertinent clinical history, the examiner should objectively quantify, to the extent possible, the frequency and duration of the Veteran's reported incapacitating IVDS episodes during the past 12-month period.  (An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.) 

b) The examiner must also consider manifestations of neurological impairment associated with the lumbar disability and comment on whether such impairment, if exists, is manifested by mild, moderate, or severe incomplete paralysis, or complete paralysis of the affected nerve.

3.  Also schedule the Veteran for an appropriate VA examination in connection with his claim for an increased rating for medial collateral ligament strain and laxity of the left knee.  Inform the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  

The examining clinician should review the Veteran's pertinent clinical history contained in his claims file. 

All tests and studies deemed appropriate by the examiner should be conducted and pertinent findings should be fully documented.  In doing so, the examining clinician should accomplish the following:

a) Objectively measure left knee flexion and extension.  The examiner should determine whether or not there is additional limitation of motion, in degrees, due to onset of pain and/or fatigue, weakness, flare-ups, or functional loss following repetitive use testing.

b) Comment on whether there is objective evidence that the Veteran experiences buckling, locking, instability, subluxation, stumbling or incoordination of the left knee.  If subluxation or instability in present, the severity should be described in terms of slight, moderate, and severe.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims (i.e., higher ratings for low back and left knee disabilities and entitlement to a TDIU) should be adjudicated on the merits following review of all relevant evidence associated with the claims file. 

5.  If maximum benefit sought with respect to any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


